Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 22-25, 28-29, 32-33, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-080294A (hereinafter referred as “Takahashi”), in view of US 4640793 (hereinafter referred as “Persinski”) and US 6645428 (hereinafter referred as “Morris”).
Regarding claims 22, 23, 28, 35, 36, 39 and 40, Takahashi teaches a method of inhibiting scale inhibition in an aqueous system comprising adding a scale inhibitor composition in the aqueous system, wherein the scale inhibitor composition is a multicomponent composition comprising a water-solublecopolymer comprising monomer units of an organophosphine compound and/or its salt ([0011], claim 3) and at least (meth)acrylic acidand/or its salt, monomer units of a (meth)acrylamide-alkylsulfonic acid and/or a (meth)acrylamide-arylsulfonic acid and/or its salt and a monomer unit of a substituted (meth)acrylamide (abstract). 
Takahashi discloses that the method is useful in scale prevention in a cooling water treatment system, a wastewater treatment system, an industrial water treatment system. It would have been obvious to apply the method of Takahashi in a coal gasification system because one of ordinary skill in the art would have had a reasonable expectation of success in using the composition of Takahashi to prevent scaling in aqueous systems including coal gasification system.
Takahashi teaches that the first component comprises (meth)acrylic acid and the second component comprises a copolymer of (meth)acrylic acid and a substituted (meth)acrylamide (refer [0007]). Takahashi does not teach that the first component comprising a polymer comprising acrylic acid or a salt of acrylic acid; and the second component comprising a copolymer having a sulfonate monomer, acrylic acid, and a fluorescent monomer. 
Persinski teaches a method of inhibiting scale deposition in an aqueous system comprising adding a composition to the aqueous system, wherein the composition comprises a polymer comprising polyacrylic acid (example 12, 23, 43, 45, 52, 62, 63, 72, 101); and a second component comprising a copolymer wherein the copolymer comprises a sulfonate monomer and acrylic acid (AA/AMPS, see above cited examples).
It would have been obvious to one of ordinary skill in the art to use acrylic acid polymer in the composition of Takahashi because Persinski establishes that use of combination of acrylic acid and AA/AMPS copolymer in scale inhibiting composition is known in the art. 

Takahashi discloses that phosphonic acid is used for chelation of hardness component. Takahashi does not disclose that the organophospine is selected from the group consisting of amino trimethylene phosphonic acid, a salt of amino trimethylene phosphonic acid, polyamino polyether methylene phosphonic acid, a salt of polyamino polyether methylene phosphonic acid, a polyhydric alcohol phosphate ester, and any combination thereof.
Persinski discloses that amino tri(methylene phosphonic acid) is among the preferred water soluble phosphonate used in the composition of scale inhibitor. 
Selection of a known organophosphine compound in the scale inhibitor composition of modified Takahashi would have been an obvious matter of choice to one of ordinary skill in the art since Persinski discloses that amino tri(methylene phosphonic acid) is among the preferred water soluble organophosphine compound. 
Modified Takahashi does not teach that the second component comprises a fluorescent monomer having the structural formula:

    PNG
    media_image1.png
    178
    264
    media_image1.png
    Greyscale
.
	Morris teaches fluorescent monomers useful for preparation of tagged treatment polymers, and that such tagged treatment polymers are useful as scale inhibitors in industrial water systems (abstract). ‘428 discloses that the fluorescent monomer comprises 

    PNG
    media_image2.png
    634
    419
    media_image2.png
    Greyscale

(see col 3/lines 1-40).
	Morris also teaches that in many industrial water systems that employ polymers as water treatment agents it may be desirable to tag or mark such polymers to facilitate monitoring thereof. By the term "monitoring" is meant herein any type of tracing or tracking to determine the location or route of the polymers, and any type of determination of the concentration or amount of the polymer at any given site, including singular or intermittent or continuous monitoring (C1/L15-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composition of modified Takahashi with teachings of Morris to include fluorescent monomer having the claimed structural formula to provide monitoring of the polymer. Selection of fluorescent monomer in the composition of modified Takahashi would have been an obvious matter of design choice from known fluorescent monomers as disclosed by Morris.
With regard to the aqueous system being water processing system under high temperature conditions up to 280°C, Persinski discloses that the composition can be applied to aqueous systems including cooling water, boiler water, desalination, gas scrubbers, blast furnaces, sewage sludge thermal conditioning equipment, reverse osmosis, sugar evaporators, paper processing, mining circuits and the like. Therefore, application of the composition at higher temperature is suggested by Persinski. It would have been obvious to one of ordinary skill in the art to use the compositions in high temperature conditions upto 280°C since Persinski suggest that the composition is applicable in high temperature conditions such as boiler water, blast furnaces, mining circuits and the like.
Regarding claims 24-25, 32, 33, Takahashi teaches that the composition comprises 30-95% water by weight [0009]. In above cited examples, Persinski discloses that the weight ratio of carboxylic acid to sulfonic acid should be 1:20 to 20:1, preferably 1:10 to 10:1, most preferably 4:1 to 1:4 (C4/L1-3), and that second component comprises AA/AMPS to be 60/40 to 80/20. Persinski also teaches that weight ratio of component (a) (AA/AMPS) to component (b) (PAA or PMA) is 1:50 to 50:1. The weight ratio and amount of polymers and copolymers disclosed by Persinski overlaps the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art to arrive at the claimed ranges through routine experimentation to achieve desired scale inhibition.
Regarding claim 29, Takahashi teaches that the amount of organophosphine is 0.1 to 10% [0009]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 37 and 38, Persinski discloses that the composition inhibits calcium carbonate scale (refer table 1).
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Persinski, and Morris as applied to claim 22 above, and further in view of US 2012/0118575 (hereinafter referred as “Griffin”).
Regarding claims 30-31, modified Takahashi teaches limitations of claim 22 as set forth above. Modified Takahashi does not teach that the composition comprises up to about 10% by weight of a pH conditioner.
Griffing teaches a scale inhibition composition comprises one or more polymers, each polymer comprising recurring units of a first monomer and a second monomer, wherein: (i) the first monomer is selected from maleic acid, maleic anhydride, fumaric acid, acrylic acid, salts thereof, or combinations thereof; and (ii) the second monomer is selected from vinyl sulfonic acid, allyl sulfonic acid, methallylsulfonic acid, salts thereof, or combinations thereof. Griffin further teaches that the polymer is nutrilized by adjusting the pH of the composition to a pH in a range of about 7 to 8.5 [0024], and further adds that the pH of the composition can be adjusted, for example, by the addition of acid or base, or as would be known to one of skill in the art [0038].
It would have been obvious to one of ordinary skill in the art to modify the composition of modified Takahashi with teachings of Griffin to include a pH conditioner in the composition to neutralize the polymer.
Selection of amount of pH conditioner would have been an obvious matter of design choice as Griffin established that the pH of the composition can be adjusted, for example, by the addition of acid or base, or as would be known to one of skill in the art [0038]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 22-25, 28-29, 32-33, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-080294A (hereinafter referred as “Takahashi”), in view of US 4640793 (hereinafter referred as “Persinski”), US 6645428 (hereinafter referred as “Morris”), and Amjad, Zahid et. al. "Heat Treatment of Synthetic Polymers as CaCO." Materials Performance (2008) (hereinafter referred as “Amjad”).
Regarding claims 22, 23, 28, 35-36. 39 and 40, Takahashi teaches a method of inhibiting scale inhibition in an aqueous system comprising adding a scale inhibitor composition in the aqueous system, wherein the scale inhibitor composition is a multicomponent composition comprising a water-solublecopolymer comprising monomer units of an organophosphine compound and/or its salt ([0011], claim 3) and at least (meth)acrylic acidand/or its salt, monomer units of a (meth)acrylamide-alkylsulfonic acid and/or a (meth)acrylamide-arylsulfonic acid and/or its salt and a monomer unit of a substituted (meth)acrylamide (abstract). 
Takahashi discloses that the method is useful in scale prevention in a cooling water treatment system, a wastewater treatment system, an industrial water treatment system. It would have been obvious to apply the method of Takahashi in a coal gasification system because one of ordinary skill in the art would have had a reasonable expectation of success in using the composition of Takahashi to prevent scaling in aqueous systems including coal gasification system.
Takahashi teaches that the first component comprises (meth)acrylic acid and the second component comprises a copolymer of (meth)acrylic acid and a substituted (meth)acrylamide (refer [0007]). Takahashi does not teach that the first component comprising a polymer comprising acrylic acid or a salt of acrylic acid; and the second component comprising a copolymer having a sulfonate monomer, acrylic acid, and a fluorescent monomer. 
Persinski teaches a method of inhibiting scale deposition in an aqueous system comprising adding a composition to the aqueous system, wherein the composition comprises a polymer comprising polyacrylic acid (example 12, 23, 43, 45, 52, 62, 63, 72, 101); and a second component comprising a copolymer wherein the copolymer comprises a sulfonate monomer and acrylic acid (AA/AMPS, see above cited examples).
It would have been obvious to one of ordinary skill in the art to use acrylic acid polymer in the composition of Takahashi because Persinski establishes that use of combination of acrylic acid and AA/AMPS copolymer in scale inhibiting composition is known in the art. 

Takahashi discloses that phosphonic acid is used for chelation of hardness component. Takahashi does not disclose that the organophospine is selected from the group consisting of amino trimethylene phosphonic acid, a salt of amino trimethylene phosphonic acid, polyamino polyether methylene phosphonic acid, a salt of polyamino polyether methylene phosphonic acid, a polyhydric alcohol phosphate ester, and any combination thereof.
Persinski discloses that amino tri(methylene phosphonic acid) is among the preferred water soluble phosphonate used in the composition of scale inhibitor. 
Selection of a known organophosphine compound in the scale inhibitor composition of modified Takahashi would have been an obvious matter of choice to one of ordinary skill in the art since Persinski discloses that amino tri(methylene phosphonic acid) is among the preferred water soluble organophosphine compound. 
Modified Takahashi does not teach that the second component comprises a fluorescent monomer having the structural formula:

    PNG
    media_image1.png
    178
    264
    media_image1.png
    Greyscale
.
	Morris teaches fluorescent monomers useful for preparation of tagged treatment polymers, and that such tagged treatment polymers are useful as scale inhibitors in industrial water systems (abstract). ‘428 discloses that the fluorescent monomer comprises 

    PNG
    media_image2.png
    634
    419
    media_image2.png
    Greyscale

(see col 3/lines 1-40).
	Morris also teaches that in many industrial water systems that employ polymers as water treatment agents it may be desirable to tag or mark such polymers to facilitate monitoring thereof. By the term "monitoring" is meant herein any type of tracing or tracking to determine the location or route of the polymers, and any type of determination of the concentration or amount of the polymer at any given site, including singular or intermittent or continuous monitoring (C1/L15-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composition of modified Takahashi with teachings of Morris to include fluorescent monomer having the claimed structural formula to provide monitoring of the polymer. Selection of fluorescent monomer in the composition of modified Takahashi would have been an obvious matter of design choice from known fluorescent monomers as disclosed by Morris.
With regard to the aqueous system being water processing system under high temperature conditions up to 280°C, Persinski discloses that the composition can be applied to aqueous systems including cooling water, boiler water, desalination, gas scrubbers, blast furnaces, sewage sludge thermal conditioning equipment, reverse osmosis, sugar evaporators, paper processing, mining circuits and the like. Therefore, application of the composition at higher temperature is suggested by Persinski. 
Amjad discloses that inhibitor effectiveness depends on the polymer functional groupos, polymer composition (e.g. monomer weight ratios), and polymer molecular weight (P47/Left column). Amjad further disclosed that “Masler15 investigated the thermal stability of several homo-polymers used in the boiler. It was demonstrated that under the experimental conditions employed (pH 10.5, 250°C, 18 h) that P-AA, P-MA, and P-MAA all underwent some degradation. In terms of molecular weight (MW) loss, P-MAA lost slightly less MW than P-AA, which lost considerably less than P-MA. Additionally, P-AA and P-MAA had minimal performance changes, whereas P-MA displayed a substantial loss in performance as CaCO3 inhibitors” (P47/Middle Column). Therefore, Amjad suggest that acrylic acid based scale inhibitors are known to be able to perform scaling inhibition at higher temperatures and some polymers behave better compared to the others at elevated temperatures. 
It would have been obvious to one of ordinary skill in the art to use the compositions in high temperature conditions upto 280°C since Persinski suggest that the composition is applicable in high temperature conditions such as boiler water, blast furnaces, mining circuits and the like, and Amjad suggest that acrylic acid based scale inhibitor has minimal performance changes at elevated temperatures..
Regarding claims 24-25, 32, 33, Takahashi teaches that the composition comprises 30-95% water by weight [0009]. In above cited examples, Persinski discloses that the weight ratio of carboxylic acid to sulfonic acid should be 1:20 to 20:1, preferably 1:10 to 10:1, most preferably 4:1 to 1:4 (C4/L1-3), and that second component comprises AA/AMPS to be 60/40 to 80/20. Persinski also teaches that weight ratio of component (a) (AA/AMPS) to component (b) (PAA or PMA) is 1:50 to 50:1. The weight ratio and amount of polymers and copolymers disclosed by Persinski overlaps the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art to arrive at the claimed ranges through routine experimentation to achieve desired scale inhibition.
Regarding claim 29, Takahashi teaches that the amount of organophosphine is 0.1 to 10% [0009]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 37 and 38, Persinski discloses that the composition inhibits calcium carbonate scale (refer table 1).
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Persinski, Morris and Amjad as applied to claim 22 above, and further in view of US 2012/0118575 (hereinafter referred as “Griffin”).
Regarding claims 30-31, modified Takahashi teaches limitations of claim 22 as set forth above. Modified Takahashi does not teach that the composition comprises up to about 10% by weight of a pH conditioner.
Griffing teaches a scale inhibition composition comprises one or more polymers, each polymer comprising recurring units of a first monomer and a second monomer, wherein: (i) the first monomer is selected from maleic acid, maleic anhydride, fumaric acid, acrylic acid, salts thereof, or combinations thereof; and (ii) the second monomer is selected from vinyl sulfonic acid, allyl sulfonic acid, methallylsulfonic acid, salts thereof, or combinations thereof. Griffin further teaches that the polymer is nutrilized by adjusting the pH of the composition to a pH in a range of about 7 to 8.5 [0024], and further adds that the pH of the composition can be adjusted, for example, by the addition of acid or base, or as would be known to one of skill in the art [0038].
It would have been obvious to one of ordinary skill in the art to modify the composition of modified Takahashi with teachings of Griffin to include a pH conditioner in the composition to neutralize the polymer.
Selection of amount of pH conditioner would have been an obvious matter of design choice as Griffin established that the pH of the composition can be adjusted, for example, by the addition of acid or base, or as would be known to one of skill in the art [0038]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 09/12/22 have been fully considered but they are not persuasive. Applicant argued that amended claim 22 recite “wherein the composition does not include 1-hydroxyethylidene-1,1- diphosphonic acid, 2-phosphonobutane-1,2,4-tricarboxylic acid, and a salt of 2-phosphonobutane-1,2,4-tricarboxylic acid” which is not taught by Takahashi since Takahashi teaches use of 1-hydroxyethylidene-1,1- diphosphonic acid, 2-phosphonobutane-1,2,4-tricarboxylic acid, and a salt of 2-phosphonobutane-1,2,4-tricarboxylic acid in the composition. However, this argument only addresses one part of rejection, i.e. Persinski, in view of Morris and Takahashi. The rejection of claim 22 has been modified in view of the amendment. The instant rejection of claim 22 is Takahashi in view of Persinski, and Morris.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777